United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10205
                          Summary Calendar



DON WAYNE BASEY,

                                    Plaintiff-Appellant,

versus

JAMES D. MOONEYHAM; TINA VITOLO;
RICAHRD WATHEN; VIKKI WRIGHT; DANNY HORTON,

                                    Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 7:05-CV-6-R
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Don Wayne Basey, Texas prisoner # 1192566, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal and

an injunction and request for a transfer to a different housing

facility.   The district court dismissed Basey’s 42 U.S.C. § 1983

civil rights complaint without prejudice as barred by the three-

strikes bar of 28 U.S.C. § 1915(g) and this court’s prior

sanction order.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10205
                                 -2-

     For the first time in his IFP motion, Basey alleges that the

defendants have retaliated against him by administering

contaminated food trays, drugs, and psychotropic medication in

his food.    He also argues for the first time that the defendants

have refused to adhere to a medical directive that he be placed

in a single cell, that he went on a “hunger strike,” that the

defendants refused to give him medical attention following

surgery, and that the defendants spread rumors about his

homosexuality.   These arguments will not be addressed for the

first time on appeal.    See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).

     This court has previously sanctioned Basey for filing

frivolous pleadings, and Basey does not dispute that he received

three strikes under § 1915(g).    See Basey v. Collins, No. 95-

40438 (5th Cir. Dec. 21, 1995) (unpublished); Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Therefore, to

proceed IFP on appeal, he must demonstrate that he is under

threat of imminent danger or serious bodily injury.    See

§ 1915(g).

     Basey renews his argument that his life endangerment request

has been ignored and that his attempt to get a transfer to a

different housing facility has been denied.    Basey does not

allege in his IFP motion facts showing that he was under threat

of “serious bodily injury” at the time he filed his notice of

appeal or IFP motion.    See Baños v. O’Guin, 184 F.3d 883, 884
                             No. 05-10205
                                  -3-

(5th Cir. 1998).    Accordingly, Basey is not entitled to proceed

IFP on appeal.     See id.

     In his request for an injunction and a prison unit transfer,

Basey argues that he is in “imminent danger” due to an assault by

prison officials on March 7, 2005.    He filed his request for an

injunction on March 17, 2005.    Basey names three specific

offenders and alleges that his neck injury required x-rays on

March 9 or 10, 2005.    Basey argues that this attack was in

retaliation for the filing of his civil rights complaint.

     There is no evidence in the record to support Basey’s

allegations.    Rather, the record contains evidence of one housing

transfer at Basey’s request, a history of grievance responses

indicating that Basey had failed to abide by direct orders from

prison officials, and investigations finding that Basey’s life

endangerment claims were meritless.    Although the record and

Basey’s exhibits include medical records, neither the exhibits

nor the records reference any March assault.     Moreover, none of

Basey’s grievances mention his offenders from the March assault.

Therefore, Basey’s motion for an injunction is denied.

     Basey’s appeal is without arguable merit and is thus

frivolous.     See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the appeal is dismissed.    See 5TH CIR.

R. 42.2.

     In light of the prior sanctions imposed against Basey, he is

now ordered to pay sanctions in the amount of $255, the appellate
                             No. 05-10205
                                  -4-

filing fee cost, payable to the clerk of this court.     See 5TH CIR.

R. 3.    The clerk of this court and the clerks of all federal

district courts within this circuit are directed to refuse to

file any pro se civil complaint or appeal by Basey unless Basey

submits proof of satisfaction of this sanction.     If Basey

attempts to file any further notices of appeal or original

proceedings in this court without such proof the clerk will

docket them for administrative purposes only.     Any other

submissions which do not show proof that the sanction has been

paid will neither be addressed nor acknowledged.

        IFP AND INJUNCTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;

SANCTION IMPOSED.